DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
The Amendment filed on March 15, 2021 has been acknowledged. 
Claims 1 and 2 have been amended. 
Claims 4 – 6 are newly presented. 
Currently, claims 1 – 6 are pending and considered as set forth.

Claim Objections
Claims 4 – 6 are objected to because of the following informalities:  “PID” in claims 4 – 6 are abbreviation. The full term need to be included in the claim to explain the abbreviation of what “PID” means.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 – 6 are rejected under 35 U.S.C. 103 as being unpatentable over Tokunaga  (JP 2010215047) hereafter as Tokunaga ‘047 in view of Tokunaga  (JP H 11049000) hereafter as Tokunaga ‘000 and in further view of Nishimura (US 2017/0253265).

Regarding claim 1, Tokunaga ‘047 teaches an electric power steering device in which a steering assist force appropriate to steering operation is applied to a steering mechanism by an assist motor (Tokunaga ‘047 Paragraph 0022, “An assist motor 9 is coaxially mounted on the rack shaft 5”), said electric power steering device comprising:
a torque sensor configured to detect a steering torque due to the steering operation (Tokunaga ‘047 Paragraph 0023, “A steering torque sensor (steering torque detecting means) 12 for detecting a steering torque T”);
	a current sensor configured to detect a motor current flowing in the assist motor (Tokunaga ‘047 Paragraph 0023, “A motor current sensor 16 for detecting a motor current I flowing through the assist motor 9”); and

calculate a standard steering force of the steering based on the estimated rack axial force (Tokunaga ‘047 Paragraph 0009, “A rack shaft force estimating means (33) for estimating a load applied in an axial direction of the rack shaft as a rack shaft force; A damping force correcting means (42) corrects the damping force based on the rack shaft force and an auxiliary steering force setting means (21) which generates the auxiliary steering force on the basis of the base assisting steering force and the damping force”, examiner is interpreting the auxiliary steering force of the reference as the standard steering force of the application, this means that the estimated axial force is used in the calculation of the standard steering force by first calculating the damping force using the estimated axial force and then using the values obtained to calculate the auxiliary steering force which is equivalent to the standard steering force of the application).
Tokunaga ‘047 does not explicitly discloses the limitation of feedback-control of the motor current in a manner that the steering torque of the steering will be the standard steering force.
	Tokunaga ‘000 teaches an electric power steering device which includes a torque sensor, current sensor, rotation angle sensor, rack axial force estimation unit and assist motor which are utilized to provide a standard steering torque while driving (Tokunaga ‘000 Paragraph 0008, “A reference rack shaft load calculating means 1 which calculates a standard load acting on a rack shaft 22 of the rack/pinion type steering device 21 as a reference rack shaft load Frm… A manual steering torque Ts acting on a steering shaft 28 via a steering wheel 27 obtained by an 

    PNG
    media_image1.png
    212
    555
    media_image1.png
    Greyscale


Tokunaga ‘047 and Tokunaga ‘000 does not teach element of:
wherein the standard steering force is a target steering torque corresponding to a steering angle and obtained by forming inverse base assist characteristics into angle/force alignment in a torque direction, the inverse base assist characteristics being an inverse of base assist characteristics as characteristics of the motor current supplied to the assist motor for generating the rack axial force that supplements a steering force depending on the steering torque.
Nishimura teaches elements of:
wherein the standard steering force is a target steering torque corresponding to a steering angle and obtained by forming inverse base assist characteristics into angle/force alignment in a torque direction, the inverse base assist characteristics being an inverse of base assist characteristics as characteristics of the motor current supplied to the assist motor for generating the rack axial force that supplements a steering force depending on the steering torque (See at least figure 3 and paragraph 28 – 31 and 55).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include wherein the standard steering force is a target steering torque corresponding to a steering angle and obtained by forming inverse base assist characteristics into angle/force alignment in a torque direction, the inverse base assist characteristics being an 

Regarding claim 2, the combination of Tokunaga ‘047, Tokunaga ‘000 and Nishimura teaches an electric power steering device further comprising a rotation angle sensor configured to detect a rotation angle of the assist motor, wherein the controller is configured to form the inverse base assist characteristics into angle/force alignment in the torque direction by adding estimated steering torque characteristics at the steering angle and steering angular speed torque characteristics at a steering angular speed to the inverse base assist characteristic (Nishimura, see at least figure 3 and paragraph 28 – 31 and 55).

Regarding claim 3, Tokunaga ‘047 teaches an electric power steering device wherein the controller is configured to set the estimated rack axial force to a rack axial force from which a viscosity compensation axial force based on a viscosity compensation current has been removed (Tokunaga ‘047 Paragraph 0009, 0034, 0036, “A damping force correcting means (42) corrects the damping force based on the rack shaft force”, “When the rack shaft force Fr is estimated, the rack shaft force estimating unit 33 outputs the rack shaft force Fr to the damping correction coefficient setting unit 35”, “The damping correction coefficient setting unit 35 sets a correction 

Regarding claim 4, the combination of Tokunaga ‘047, Tokunaga ‘000 and Nishimura teaches wherein the controller is configured to control the motor current using PID feedback in a manner that the steering torque of the steering becomes the standard steering force (Nishimura, see at least paragraph 28 – 31 and 43).  

Regarding claim 5, the combination of Tokunaga ‘047, Tokunaga ‘000 and Nishimura teaches wherein the controller is configured to control the motor current using PID feedback in a manner that the steering torque of the steering becomes the standard steering force (Nishimura, see at least paragraph 28 – 31 and 43).

Claim 6 recites claim limitations that are substantially similar to ones in claims 1 – 5. Therefore claim 6 is rejected under same rationale as ones in claims 1 – 5.

Response to Arguments
Applicant’s arguments with respect to claims 1 – 6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IG T AN whose telephone number is (571)270-5110.  The examiner can normally be reached on M - F: 10:00AM- 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571) 270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



IG T AN
Primary Examiner
Art Unit 3662



/IG T AN/Primary Examiner, Art Unit 3662